713 N.W.2d 251 (2006)
474 Mich. 1061
Mark P. JAMES, Plaintiff-Appellee, and
Auto-Owners Insurance Company, Intervening Plaintiff-Appellee
v.
AUTO LAB DIAGNOSTICS & TUNE UP CENTERS and Farmers Insurance Exchange, Defendants-Appellants, and
Second Injury Fund, Permanent & Total Disability Provisions, Defendant-Appellee.
Docket No. 128355. COA No. 257993.
Supreme Court of Michigan.
February 24, 2006.
On January 11, 2006, the Court heard oral argument on the application for leave to appeal the February 22, 2005 order of the Court of Appeals. On order of the Court, the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the decision of the Worker's Compensation Appellate Commission because, under the undisputed facts, plaintiff's attendance at the seminar was not an incident of his employment. As a result, plaintiff is not entitled to benefits because his injury on the trip to the seminar did not arise out of *252 and in the course of his employment. Camburn v. Northwest School District, 459 Mich. 471, 592 N.W.2d 46 (1999).
MICHAEL F. CAVANAGH, J., would deny leave to appeal.
WEAVER, J., dissents and states as follows:
I would remand to the Court of Appeals for consideration as on leave granted and for the application of Camburn v. Northwest School Dist. (After Remand), 459 Mich. 471, 592 N.W.2d 46 (1999).
MARILYN J. KELLY, J., dissents and states as follows:
I would deny leave to appeal. The record contains ample facts to support the decision of the magistrate, the Workers' Compensation Appellate Commission, and the Court of Appeals that plaintiff's injury arose out of and in the course of his employment.